Citation Nr: 0033702	
Decision Date: 12/27/00    Archive Date: 01/03/01	

DOCKET NO.  99-13 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
and chest pain as due to an undiagnosed illness.  

2.  Entitlement to service connection for insomnia as due to 
undiagnosed illness.  

3.  Entitlement to service connection for headaches as due to 
undiagnosed illness.  

4.  Entitlement to service connection for arthritis of the 
lumbar spine and lumbosacral strain as due to undiagnosed 
illness.  

5.  Entitlement to service connection for dizziness as due to 
undiagnosed illness.  

6.  Entitlement to service connection for jaw pain as due to 
undiagnosed illness.  

7.  Entitlement to service connection for joint pain as due 
to undiagnosed illness.  

8.  Entitlement to service connection for rash of the upper 
arms and shoulders as due to undiagnosed illness.  

9.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.  

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. P. G. 


INTRODUCTION

The veteran had active service from December 1990 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

During a personal hearing, held in March 2000, the appellant 
testified that she had been receiving ongoing treatment at VA 
facilities in Brecksville and Wade Park.  The record does not 
reflect that all treatment records that have been indicated 
to exist have been obtained from these facilities.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000 (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment, and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses, and approximate dates of 
treatment for all VA and non VA health 
care providers who have treated her for 
shortness of breath and chest pain, 
insomnia, headaches, arthritis of the 
lumbar spine and lumbosacral strain, 
dizziness, jaw pain, joint pain, rash of 
the upper arms and shoulders, memory 
loss, and PTSD since active service.  
After obtaining any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified, including records 
from the VA medical facilities at Wade 
Park and Brecksville, that are not 
currently of record.  

2.  The RO should contact the veteran and 
her representative, and inform them that 
they should present competent medical 
evidence reflecting that the veteran 
currently has shortness of breath and 
chest pain, insomnia, headaches, 
arthritis of the lumbar spine and 
lumbosacral strain, dizziness, jaw pain, 
joint pain, rash of the upper arms and 
shoulders, and memory loss, as due to 
undiagnosed illness, and that the veteran 
currently has PTSD that is related to her 
active service.  

3.  The RO should review the record, 
including the report of a November 1998 
VA psychiatric examination and the 
transcript of the March 2000 hearing, 
particularly beginning at page 13, and 
attempt to verify the occurrence of the 
reported stressors through the United 
States Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The RO 
should provide all relevant information, 
including the veteran's claimed 
stressors, her service personnel records, 
and a copy of her record of service (DD 
Form 214).  

4.  Then, the RO should schedule the 
veteran for a VA pulmonary examination by 
a board certified specialist, if 
available, to determine the existence and 
etiology of any currently manifested 
shortness of breath and chest pain.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has chronic 
disability, manifested by shortness of 
breath and chest pain, that is due to an 
undiagnosed illness or otherwise related 
to service.  A complete rationale should 
be provided for any opinion offered.  

5.  The veteran should be afforded a VA 
neurology examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any currently manifested headaches, 
dizziness, and memory loss.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has chronic 
headaches, dizziness, or memory loss, 
that are related to undiagnosed illness 
or otherwise related to service.  A 
complete rationale for all opinions 
offered should be provided.  

6.  The veteran should be afforded a VA 
orthopedic examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any currently manifested arthritis of the 
lumbar spine and lumbosacral strain, jaw 
pain, and joint pain.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has arthritis 
of the lumbar spine and lumbosacral 
strain, jaw pain, or joint pain that are 
chronic and due to undiagnosed illness or 
otherwise related to service.  A complete 
rationale for all opinions offered should 
be provided.  

7.  The veteran should be afforded a VA 
dermatology examination to determine the 
existence and etiology of any rash of the 
upper arms and shoulders.  All necessary 
tests and studies should be performed, 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran has chronic rash of the 
upper arms and shoulders that is due to 
undiagnosed illness or otherwise related 
to service.  A complete rationale for all 
opinions offered should be provided.  

8.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any insomnia.  All indicated tests and 
studies should be accomplished, and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has chronic 
insomnia that is due to undiagnosed 
illness or otherwise related to the 
veteran's active service.  If and only 
if, after completing the action relating 
to verifying the veteran's stressors, the 
record contains evidence of a verified 
stressor, including a stressor during 
combat, the examiner is requested to 
determine if the veteran currently has 
PTSD and, if so, the examiner is 
requested to identify the diagnostic 
criteria supporting the diagnosis.  
Should PTSD be found, the examiner should 
report the circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as not 
that the diagnosed PTSD is related to 
service.  Only those stressors occurring 
during combat or which have been 
independently verified may be used as a 
basis for establishing PTSD as related to 
service.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

10.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



